Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-39 received on 3/15/2022 have been examined, of which claims 21 and 31 are independent.

Specification
The disclosure is objected to because of the following informalities: The amendment (on 12/16/2020, 1 page) to specification Para 1 indicates that the PCT is filed on November 2, 2018. However, it appears that the PCT filing date is November 1, 2019.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 21-24 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge et al. (WO 2017/026973, published on 2/2017, more than one year prior to application effective filing date of 11/2/2018) in view of Hu et al. (US 2020/0305176) 

 Regarding claim 21, Burbidge teaches an apparatus for use in a user equipment (UE) (second UE 730, fig 7; fig. 19-21 illustrate UE; page 10 lines 7-page 11: radio resource allocation is performed based on the priority value(s) in mode 2 sidelink), the apparatus comprising: 
processing circuitry (processor(s) 1940, fig 19; page 29, lines 4-16 ), wherein to configure the UE for New Radio (NR) sidelink communication (page 29, lines 4-16: a processor 1940 to generate or to allocate a per-packet priority to generated data packets in the application layer of the wireless network protocol stack and to , the processing circuitry is to: 
decode sidelink control information (SCI), the SCI including scheduling information and priority information (fig 7, step 722; page 10 lines 24-30: the first UE 720 then sends an SCI Format 0 (or SCI Format X) including a per-packet priority and/or transmission priority value to the second UE via a signal 722; fig 4, page 8, lines 3-8: a list of transmission and/or per-packet priorities is associated with each resource pool, the different pools have different radio spectrum resources assigned to them, the priorities list can be provided in an SCI message such as SCI format 0), the scheduling information indicating time resource assignment and frequency resource assignment for sidelink data communications using a physical sidelink shared channel (PSSCH) (page 10 lines 24-30: The SCI format 0 (or SCI Format X) specifies the portion of the resource pool that is used for D2D transmission; transmission data is sent from the first UE 720 directly to the second UE 730 on PSSCH according to the SCI format 0 (or SCI Format X) information via a D2D communication 724); and 
memory coupled to the processing circuitry and configured to store the SCI (page 11 lines 1-4: the SCI format 0 (or SCI Format X) can contain all parameters utilized for mode 2 when the UEs 710, 730 are in coverage, but for out-of- coverage scenarios, the relevant parameters can be pre-configured in memory of the UE itself or on a Subscriber Identity Module (SIM) card).



However, Hu teaches detect that a transmission (Tx) of a first set of physical sidelink feedback channels (PSFCHs) would overlap in time with a reception (Rx) of a second set of PSFCHs (step 1008, fig 10; Para 217: at reference sign 1008, the transmitter 100 transmits the data 602 (e.g., on the PSSCH) till the 11th modulation symbol of the TTI n+1, i.e., excluding the modulation symbols (e.g., the 12th and 13th modulation symbol in same TTI) that might be used for the transmission 406 of the control feedback 608 (e.g., HARQ feedback) to avoid resource collisions; Para 21 indicates that feedback radio resource 708 is referred to as physical SL feedback channel or PSFCH; here from fig 7, the last two symbols are considered overlapped between transmission and reception, and the reception is given priority), the first and second sets of PSFCHs including sidelink feedback control information for the sidelink data communications (control feedback 608, ; and 
cause transmission of at least one PSFCH from the first set of PSFCHs or the second set of PSFCHs based on the priority information (as shown in fig 10, and described in para 215-217, if there is no control transmission in prior TTI, the transmitter determines that there is no control feedback in last two symbols (708, fig 7) and uses for transmission, and if the feedback is predicted, than the last two symbols are excluded from transmission to avoid resource collision; Para 218: for variable timing relation 710 between data and feedback transmissions, the exact timing relation 710 is determined based on another field of SA 610 or SCI, e.g., a field other than the timing control field dedicated to the timing relation 710. For example, a priority field may be used so that the control feedback 608 for data 602 (or corresponding data packets) associated with high priority is transmitted faster (e.g., earlier) than the control feedback 608 for data 602 associated with low priority). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge with allocating radio resources in a unicast sidelink communication with feedback transmissions as taught by Hu for the benefit of avoiding resource collisions as taught by Hu in Para 217.

 Regarding claim 31, Burbidge teaches a computer-readable storage medium (NVM/storage 1930, fig 19) that stores instructions for execution by one or more processors of a user equipment (UE) ((second UE 730, fig 7; fig. 19-21 illustrate , the instructions to configure the UE for New Radio (NR) sidelink communication (page 29, lines 4-16: a processor 1940 to generate or to allocate a per-packet priority to generated data packets in the application layer of the wireless network protocol stack and to cause one or more baseband processors to prioritize access to an LTE/LTE-A SL resource pool), and to cause the UE (second UE 730, fig 7; fig. 19-21 illustrate UE) to: 
decode sidelink control information (SCI), the SCI including scheduling information and priority information (fig 7, step 722; page 10 lines 24-30: the first UE 720 then sends an SCI Format 0 (or SCI Format X) including a per-packet priority and/or transmission priority value to the second UE via a signal 722; fig 4, page 8, lines 3-8: a list of transmission and/or per-packet priorities is associated with each resource pool, the different pools have different radio spectrum resources assigned to them, the priorities list can be provided in an SCI message such as SCI format 0), the scheduling information indicating time resource assignment and frequency resource assignment for sidelink data communications using a physical sidelink shared channel (PSSCH) (page 10 lines 24-30: The SCI format 0 (or SCI Format X) specifies the portion of the resource pool that is used for D2D transmission; transmission data is sent from the first UE 720 directly to the second UE 730 on PSSCH according to the SCI format 0 (or SCI Format X) information via a D2D communication 724). 



However, Hu teaches detect that a transmission (Tx) of a first set of physical sidelink feedback channels (PSFCHs) would overlap in time with a reception (Rx) of a second set of PSFCHs (step 1008, fig 10; Para 217: at reference sign 1008, the transmitter 100 transmits the data 602 (e.g., on the PSSCH) till the 11th modulation symbol of the TTI n+1, i.e., excluding the modulation symbols (e.g., the 12th and 13th modulation symbol in same TTI) that might be used for the transmission 406 of the control feedback 608 (e.g., HARQ feedback) to avoid resource collisions; Para 21 indicates that feedback radio resource 708 is referred to as physical SL feedback channel or PSFCH; here from fig 7, the last two symbols are considered overlapped between transmission and reception, and the reception is given priority), the first and second sets of PSFCHs including sidelink feedback control information for the sidelink data communications (control feedback 608, ; and 
cause transmission of at least one PSFCH from the first set of PSFCHs or the second set of PSFCHs based on the priority information (as shown in fig 10, and described in para 215-217, if there is no control transmission in prior TTI, the transmitter determines that there is no control feedback in last two symbols (708, fig 7) and uses for transmission, and if the feedback is predicted, than the last two symbols are excluded from transmission to avoid resource collision; Para 218: for variable timing relation 710 between data and feedback transmissions, the exact timing relation 710 is determined based on another field of SA 610 or SCI, e.g., a field other than the timing control field dedicated to the timing relation 710. For example, a priority field may be used so that the control feedback 608 for data 602 (or corresponding data packets) associated with high priority is transmitted faster (e.g., earlier) than the control feedback 608 for data 602 associated with low priority). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge with allocating radio resources in a unicast sidelink communication with feedback transmissions as taught by Hu for the benefit of avoiding resource collisions as taught by Hu in Para 217.

 Regarding claim 22 and 32, Burbidge fails to teach, but Hu further teaches wherein when the UE receives sidelink data (Para 141: FIG. 6B schematically illustrates the transmission 304 of the data 602 in the unicast mode for one receiver 200; Para , the processing circuitry is to: encode sidelink feedback control information (SFCI) for transmission via the first set of PSFCHs (Para 157: the HARQ feedback 608 is transmitted on PSSCH, the resource allocation for PSSCH (i.e., the feedback radio resource), the SFCI associated with the received sidelink data (Para 174: the control feedback 608 associated with the data transmission 304) and the transmission via the first set of PSFCHs based on the priority information (Para 218: a priority field may be used so that the control feedback 608 for data 602 (or corresponding data packets) associated with high priority is transmitted faster (e.g., earlier) than the control feedback 608 for data 602 associated with low priority). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge with allocating radio resources in a unicast sidelink communication with feedback transmissions as taught by Hu for the benefit of avoiding resource collisions as taught by Hu in Para 217.

 Regarding claim 23 and 33, Burbidge fails to teach, but Hu further teaches wherein to cause the transmission (fig 10, and described in para 215-217), the processing circuitry is to cause transmission of the second set of PSFCHs and drop transmission of the first set of PSFCHs (step 1008, fig 10; Para 217: at reference sign 1008, the transmitter 100 transmits the data 602 (e.g., on the PSSCH) till the 11th modulation symbol of the TTI n+1, i.e., excluding the . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge with allocating radio resources in a unicast sidelink communication with feedback transmissions as taught by Hu for the benefit of avoiding resource collisions as taught by Hu in Para 217.

 Regarding claim 24 and 34, Burbidge further teaches wherein the SCI is received from a second UE via a physical sidelink control channel (PSCCH) (fig 7, step 722; page 10 lines 24- page 11 line 4: the first UE 720 then sends an SCI Format 0 (or SCI Format X) including a per-packet priority and/or transmission priority value to the second UE via a signal 722; the transmitting UE autonomously and randomly selects a subset of resources from the PSCCH resource pool in which to transmit the SCI format 0 or X), wherein the SCI indicates sidelink resources from a sidelink resource pool reserved by the second UE (page 10 lines 28-29: the SCI format 0 or X specifies the portion of the resource pool that is used for D2D transmission).  



Burbidge fails to teach, but Hu further teaches determine a set of candidate sidelink resources for reservation by the UE from the sidelink resource pool (Para 155: the UE 100 can avoid collisions when selecting its broadcast and transmission radio resources for its own SL transmission 302 and 304), the set of candidate sidelink resource divided into multiple time slots and frequency sub-channels (Para 153: the UE 100 selects time-frequency resources as the broadcasting radio resources and the transmission radio resources to be used for the SL transmission 302 and 304 from a large set of resources; para 33: the feedback radio resource may be determined in terms of at least one of time, frequency and space, the feedback radio resource may be determined in terms of time by a TTI, a subframe, a slot or one or more symbols, the feedback radio resource may be determined in terms of frequency by a channel, a subchannel, or one or more subcarriers), and being non-overlapping in time with the sidelink resources reserved by the second UE (para 219: the radio device 100 or 200 may decode a SA (or other SCI) received from another radio device, which is indicative of a specific format that defines the position of the reserved (e.g., HARQ) feedback radio resource 708 (e.g., in terms of modulation symbols within the TTI), based on the specific format, the transmitter 100 may determine a TTI for the transmission ; 
encode second SCI for transmission via the PSCCH, the second SCI indicating a plurality of sidelink resources from the set of candidate sidelink resources that are being reserved by the UE (Para 140: the transmitter 100 takes SA 601′ from the other radio devices into account when determining the transmission radio resource announced in the SA 601 and/or used for the data transmission 304; Para 51: the SA may be broadcasted on a physical SL control channel (PSCCH) of the radio network and/or broadcasted in SL control information (SCI) of the radio network, the PSCCH may comprise specific PRBs across time on one or more subchannels of the shared spectrum); and 
encode a physical sidelink shared channel (PSSCH) for transmission, the PSSCH encoded to include a transport block mapped across the plurality of sidelink resources that are being reserved by the UE (Para 217: at reference sign 1008, the transmitter 100 transmits the data 602 (e.g., on the PSSCH) till the 11th modulation symbol of the TTI n+1, i.e., excluding the modulation symbols (e.g., the 12th and 13th modulation symbol in same TTI)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge with allocating radio resources in a unicast sidelink communication with feedback transmissions as taught by Hu for the benefit of avoiding resource collisions as taught by Hu in Para 217.

 Regarding claim 30, Burbidge further teaches transceiver circuitry (transceiver module 1965 in network interface 1960, fig 19) coupled to the processing circuitry (fig 19); and, one or more antennas coupled to the transceiver circuitry (page 30 lines 15-32: network interface 1960 may be operatively coupled to a plurality of antennas to provide a multiple input, multiple output radio interface).

Claims 25-27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Hu in further view of Kim et al. (US 2020/0008030)

 Regarding claim 25 and 35, Burbidge in view of Hu teaches limitations of parent claims. 

Burbidge in view of Hu fails to teach, but Kim teaches to decode a destination ID within the SCI received from the second UE (S1115, fig 11; Para 196: the signal for performing sidelink measurement may include at least one of ID information (e.g., group identity) of a specific UE group or UE order information within a specific UE group; Fig 11 shows that first UE sends configuration message to second UE in s1115 the sidelink measurement is performed in step s11120; this indicates that the group ID is included in the configuration information when the first UE sends sidelink resource allocation to second UE, thus second UE decodes the information ); and perform a determination whether the UE and the second UE are associated with a same UE group based on the destination ID (Para 157: the group ID information may be used for a UE that wants to belong to a specific group to identify . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge and Hu with group management of sidelink control information as taught by Kim for the benefit of performing efficient group management and measurement in sidelink communication of group of UEs as taught by Kim in Para 22-23.

 Regarding claim 26 and 36, Burbidge in view of Hu fails to teach, but Kim further teaches to determine the set of candidate sidelink resources of the UE based on the determination (fig 9 shows resource allocation method for a signal for group measurement; fig 11; para 193: the second UE may transmit a signal in the specific sidelink resource allocated by the first UE. In other words, the first UE may be configured to allocate (or control) a resource to be used by the second UE for the transmission/reception of a specific signal in the resource pool allocated by an eNB). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge and Hu with group management of sidelink control information as taught by Kim for the benefit of performing efficient group management and measurement in sidelink communication of group of UEs as taught by Kim in Para 22-23.

 Regarding claim 27 and 37, Burbidge in view of Hu fails to teach, but Kim further teaches to determine the set of candidate sidelink resources of the UE by minimizing a number of group member transmissions within the set of candidate sidelink resources by UEs in the same UE group (Para 152: a leading UE belonging to each sub-resource region may be configured to transmit a measurement signal using the first resource (resource #0) of a corresponding sub-resource region. Furthermore, the leading UE may allocate a resource to be used for measurement signal transmission to other UEs (e.g., following UE #0, following UE #1) belonging to a group; Para 100: the group communication may mean that a specific UE (e.g., leading UE, a UE assigned with a corresponding authority and mission) within a group transmits a signal, message and/or data to other UEs (e.g., following UEs) within the group for control or broadcasting; here, only leading UE sending resource configuration information to the group is considered minimizing number of group member transmissions within the set of resources in group), the group member transmissions using sidelink resources from the sidelink resource pool (fig 9; Para 150: a specific sub-resource region may be configured with n resources (e.g., resource #0 to resource #(n−1)). In this case, the location of a resource in which following UEs will transmit a measurement signal may be configured (or allocated) by a leading UE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge and Hu with group management of sidelink control information as taught by Kim for the .

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Hu in further view of Li et al. (US 2021/0037603)

 Regarding claim 28 and 38, Burbidge in view of Hu teaches limitations of parent claims. 

Burbidge in view of Hu fails to teach, but Li further teaches to 
detect at least another SCI from a third UE, the SCI and the at least another SCI including a same group ID of a UE group (Para 60: the receiving device is further configured to receive feedback information including NACK or ACK and/or a corresponding index from at least one other receiving device); and 
encode a hybrid automatic repeat request negative acknowledgment (HARQ-NACK) message for transmission to the UE group to indicate receive (RX) side collision, the HARQ- NACK message including the group ID (Para 60: the receiving device is further configured to receive feedback information including NACK or ACK and/or a corresponding index from at least one other receiving device, and aggregate and/or concatenate the NACK or ACK and/or the corresponding index and send the aggregated and/or concatenated feedback information to the transmitting device; Para 83: receiving feedback information, particularly HARQ feedback information including NACK and/or ACK, from the . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge and Hu with aggregated HARQ ack/nack response in sidelink communication as taught by Li for the benefit of providing efficient and low overhead feedback mechanism as taught by Li in Para 61.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Hu in further view of Tang (US 2020/0137790)

 Regarding claim 29 and 39, Burbidge in view of Hu teaches limitations of parent claims. 

Burbidge fails to teach, but Hu further teaches to 
encode the second SCI to include a redundancy version (RV) indication, and a hybrid automatic repeat request (HARQ) process ID (Para 156: the transmitter 100 may increment a redundancy version for the coding of the data for the retransmission 612 responsive to the control feedback 608 comprising a NACK), wherein the plurality of sidelink resources includes a reserved sidelink resource for a potential re-transmission of the transport block (Para 160: the transmitter 100 may determine (i.e., schedule) the transmission radio resource for ; and 
encode the PSSCH for re-transmission using the reserved sidelink resource (Para 161: when the same packet or transport block (TB) is transmitted two times, the SCI of each transmission may indicate the PRBs reserved for each transmission and retransmission), the re- transmission based on receiving a HARQ negative acknowledgment (HARQ-NACK) in response to the PSSCH transmission (Para 55: the NACK in the control feedback may trigger the HARQ retransmission of the data from the first radio device to the second radio device, the SL radio communication may use an adaptive SL HARQ process, the transmission of the data and the retransmission (or each retransmission) of the data may use a different RV), and the PSSCH encoded to include the transport block and the HARQ process ID (Para 143: a further transmission 612 (e.g., a retransmission) from the transmitter to the receiver 200 may be triggered including advanced communication features, e.g. for a hybrid automatic repeat request (HARQ) process with chase combing and/or an incremental redundancy for the retransmission 612 of the data 602). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge with allocating radio resources in a unicast sidelink communication with feedback transmissions as taught by Hu for the benefit of avoiding resource collisions as taught by Hu in Para 217.

Hu is silent regarding the SCI to include new data indicator. 

However, Tang teaches encode the second SCI to include a new data indicator (NDI), a redundancy version (RV) indication, and a hybrid automatic repeat request (HARQ) process ID (Para 49-51: the control information may be sidelink control information (SCI), the control information includes time-frequency position information of the granted resource, indication information, a UE Identity (ID), a HARQ process ID, a new data indication, the indication information is used to indicate the version of the duplicated data to be transmitted on the granted resource). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine priority based sidelink resource allocation as taught by Burbidge and Hu with sidelink control information including HARQ process information as taught by Tang for the benefit of reducing resource conflicts as taught by Tang in Para 41.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) Selvanesan et al. (US 2021/0160890, specification fully supported by priority document filed on 8/9/2018): fig 4: V2X communication on PC5; fig 6-7: sidelink resource allocation and reallocation based on high priority transmission. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.